Exhibit 10.15

BAXALTA INCORPORATED AND SUBSIDIARIES

SUPPLEMENTAL PENSION PLAN

(Effective May 1, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I GENERAL

  1   

1.1

Purpose

  1   

1.2

Plan Administration; Source of Benefit Payments

  1   

1.3

Limitation on Provisions

  1   

1.4

Plan Supplements

  1   

1.5

Former Participants in Baxter Plan

  1   

ARTICLE II DEFINITIONS

  3   

2.1

Accrued Benefit

  3   

2.2

Beneficiary

  3   

2.3

Benefit

  3   

2.4

Benefit Committee

  3   

2.5

Code

  3   

2.6

Controlled Group

  3   

2.7

Corporation

  3   

2.8

Deferred Compensation Plan

  3   

2.9

Effective Date

  3   

2.10

ERISA

  3   

2.11

Excess Benefit

  3   

2.12

Non-Participating Employer

  3   

2.13

Participant

  3   

2.14

Participating Employer

  3   

2.15

Pension Make-Whole Benefit

  4   

2.16

Pension Plan

  4   

2.17

Plan

  4   

2.18

Points

  4   

2.19

Qualified Benefit

  4   

2.20

Section 409A

  4   

2.21

Special Supplemental Benefit

  4   

2.22

Termination of Employment

  4   

ARTICLE III PARTICIPATION IN THE PLAN

  6   

3.1

Eligibility

  6   

3.2

No Contract of Employment

  6   

ARTICLE IV AMOUNT AND PAYMENT OF PLAN BENEFITS

  7   

4.1

Plan Benefits

  7   

4.2

Excess Benefit

  7   

4.3

Pension Make-Whole Benefit

  7   

4.4

Special Supplemental Benefits

  7   

4.5

Actuarial Equivalence

  8   

4.6

Time and Form of Payment

  8   

4.7

Death Benefits

  10   

4.8

Withholding Taxes

  11   

4.9

Compliance with Section 409A

  11   

4.10

Correction of Errors

  11   

ARTICLE V ADMINISTRATION

  12   

5.1

Benefit Committee

  12   

5.2

Benefit Committee Powers

  12   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

5.3

Effect of Benefit Committee Decisions

  13   

5.4

Claims Procedure

  13   

5.5

Action by Benefit Committee

  14   

5.6

Indemnity

  14   

ARTICLE VI AMENDMENT AND TERMINATION

  15   

6.1

Amendment and Termination

  15   

6.2

Successors and Assigns

  15   

ARTICLE VII MISCELLANEOUS

  16   

7.1

Unfunded Plan

  16   

7.2

Unsecured General Creditor

  16   

7.3

Nonassignability

  16   

7.4

Not a Contract of Employment

  16   

7.5

Protective Provisions

  16   

7.6

Governing Law

  17   

7.7

Severability

  17   

7.8

Notice

  17   

7.9

Successors

  17   

7.10

Action by Corporation

  17   

7.11

Effect on Benefit Plans

  17   

7.12

Participant Litigation

  17   

 

- ii -



--------------------------------------------------------------------------------

BAXALTA INCORPORATED AND SUBSIDIARIES

SUPPLEMENTAL PENSION PLAN

(Effective May 1, 2015)

ARTICLE I

GENERAL

1.1 Purpose. Baxalta Incorporated (the “Corporation”) hereby establishes the
Baxalta and Subsidiaries Supplemental Pension Plan (the “Plan”), to assist in
providing retirement and other benefits to certain employees of the Corporation
and its affiliates which are in addition to those provided under the Baxalta
Incorporated and Subsidiaries Pension Plan (the “Pension Plan”). The Plan is
intended to constitute an unfunded plan maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees for purposes of ERISA.

1.2 Plan Administration; Source of Benefit Payments. The authority to control
and manage the operation and administration of the Plan shall be vested in the
Benefit Committee, as set forth in Article V. A Participating Employer’s
obligation under the Plan shall be reduced to the extent that any amounts due
under the Plan are paid from one or more trusts, the assets of which are subject
to the claims of general creditors of the Participating Employer or any
affiliate thereof, provided, however, that nothing in the Plan shall require the
Corporation or any Participating Employer to establish any trust to provide
benefits under the Plan.

1.3 Limitation on Provisions. Any benefit payable under the Pension Plan shall
be paid solely in accordance with the terms and conditions of the Pension Plan
and nothing in the Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Pension Plan.

1.4 Plan Supplements. The provisions of the Plan as applied to any Participating
Employer or Participant may be modified and/or supplemented from time to time by
the adoption of one or more Supplements. In the event of any inconsistency
between a Supplement and the Plan document, the terms of the Supplement shall
govern; provided that no Supplement shall alter the provisions of Section 4.9 or
otherwise cause the Plan to be administered in a manner that does not comply
with Section 409A.

1.5 Former Participants in Baxter Plan. As of the date of adoption of this Plan,
the Corporation is a wholly-owned subsidiary of Baxter International Inc.
(“Baxter”). Baxter has announced its plan to distribute at least 80.1 percent of
the Corporation’s stock to the shareholders of Baxter in a spin-off transaction
(the “Spin-Off”), on or about July 1, 2015. This Plan is being adopted by the
Corporation in anticipation of the Spin-Off, and in connection with the
Corporation’s adoption of the Pension Plan in anticipation of the Spin-Off. In
the event that the Spin-Off does not occur, this Plan will be null and void and
no person shall have any rights or obligations hereunder. In accordance with the
Employee Matters Agreement between the Corporation and Baxter (the “Employee
Matters Agreement”), the following provisions shall apply to persons who become
employees of the Corporation or its subsidiaries in connection with



--------------------------------------------------------------------------------

the Spin-Off and who, immediately prior to the Effective Date, had an accrued
benefit under the Baxalta International and Subsidiaries Supplemental Pension
Plan (the “Baxter SERP”):

 

  (a) An employee whose employment is transferred, or is scheduled to be
transferred, from Baxter to the Corporation, or one of its subsidiaries, on or
before the Spin-Off Date shall become a Participant on the Effective Date;

 

  (b) An employee who is identified as a Post-Distribution Baxalta Employee as
defined in the Employee Matters Agreement shall become a Participant on the date
on which he becomes an employee of the Corporation or one of its subsidiaries;

 

  (c) The Plan shall assume the liability to pay all benefits accrued under the
Baxter SERP on behalf of Participants described in (a) or (b) (“Baxter
Participants”) as of the date on which they become a Participant, and Baxter and
the Baxter SERP shall be relieved of all liability to pay such benefits, and any
election made by an Baxter Participant with respect to the payment of his
benefit under the Baxter Plan shall apply to his benefit under this Plan
(including the portion accrued after he becomes a Participant);

 

  (d) All service and compensation earned by Baxter Participants as employees of
Baxter prior to the date on which they become Participants shall be taken into
account under this Plan to the same extent it would have been taken into account
under the Baxter SERP;

 

  (e) Notwithstanding (a) above, if a Baxter Participant becomes a Participant
on the Effective Date, and terminates employment prior to the Spin-Off Date, and
such Baxter Participants’ benefit under the Pension Plan is transferred back to
the Baxter International Inc. and Subsidiaries Pension Plan in accordance with
Employee Matters Agreement, such Baxter Participant shall cease to be a
Participant and shall have no right to any benefit under this Plan; and

 

  (f) To the maximum extent permitted by Treas. Reg. §1.409A-1(h)(4), a Baxalta
Participant shall not be considered to have incurred a Termination of Employment
for purposes of the Plan or a separation from service as defined in Section 409A
solely as a result of the transfer describe above.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1 Accrued Benefit. Accrued Benefit shall have the meaning ascribed to such
term under the Pension Plan.

2.2 Beneficiary. A Participant’s Beneficiary shall be the Participant’s
beneficiary under the Pension Plan (or the person who would be the Participant’s
beneficiary under the Pension Plan if the Participant’s Qualified Benefit were
paid in the same form and at the same time as his Benefit hereunder).

2.3 Benefit. A Participant’s Benefit means the sum of the Participant’s Excess
Benefit, Make-Whole Benefit, and Special Supplemental Benefit, if any, unless
otherwise provided.

2.4 Benefit Committee. Benefit Committee shall have the meaning ascribed to such
term under the Pension Plan.

2.5 Code. Code means the Internal Revenue Code of 1986, as amended.

2.6 Controlled Group. Controlled Group means the Corporation and all other
business entities, whether or not incorporated, which, together with the
Corporation, would be considered a single employer under section 414(b) or
(c) of the Code.

2.7 Corporation. Corporation has the meaning ascribed to such term in Section
1.1.

2.8 Deferred Compensation Plan. Deferred Compensation Plan means the Baxalta
Incorporated and Subsidiaries Deferred Compensation Plan.

2.9 Effective Date. Effective Date means May 1, 2015.

2.10 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

2.11 Excess Benefit. Excess Benefit means the benefit determined under Section
4.2.

2.12 Non-Participating Employer. A Non-Participating Employer means any Employer
which is not a Participating Employer.

2.13 Participant. Participant means an employee of a Participating Employer who
is eligible for an Excess Benefit, Pension Make-Whole Benefit or Special
Supplemental Benefit, as set forth in Section 3.1.

2.14 Participating Employer. Participating Employer means the Corporation and
any affiliate of the Corporation, which is a Participating Employer under the
Pension Plan.

 

- 3 -



--------------------------------------------------------------------------------

2.15 Pension Make-Whole Benefit. Pension Make-Whole Benefit means the benefit
determined under Section 4.3.

2.16 Pension Plan. Pension Plan has the meaning ascribed to such term in Section
1.1.

2.17 Plan. Plan has the meaning ascribed to such term in Section 1.1.

2.18 Points. A Participant’s Points shall be equal to the number of Points the
Participant has accumulated as of any date under the terms of the Pension Plan.

2.19 Qualified Benefit. Qualified Benefit means the Participant’s actual Accrued
Benefit payable under the Pension Plan.

2.20 Section 409A. Section 409A means Section 409A of the Internal Revenue Code
of 1986, as enacted by the American Jobs Creation Act of 2004 and as
subsequently amended, and including all Treasury Regulations and other
authoritative guidance issued pursuant thereto.

2.21 Special Supplemental Benefit. Special Supplement Benefit means the benefit
determined under Section 4.4.

2.22 Termination of Employment. A Termination of Employment occurs on the date
on which a Participant incurs a separation from service as defined in Treasury
Regulations issued pursuant to Section 409A. The following rules are intended to
implement the requirements of Section 409A, and may be adjusted by the Benefit
Committee as required to comply with guidance issued under Section 409A:

 

  (a) The Participant shall not be considered to have separated from service so
long as the Participant is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Participant retains a right to reemployment with a
Participating Employer under an applicable statute or by contract.

 

  (b) Regardless of whether his employment has been formally terminated, the
Participant will be considered to have separated from service as of the date it
is reasonably anticipated that no further services will be performed by the
Participant for any Participating Employer, or that the level of bona fide
services the Participant will perform after such date will permanently decrease
to no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36-month period (or the full period of employment
if the Participant has been employed for less than 36 months). For purposes of
the preceding test, during any paid leave of absence the Participant shall be
considered to have been performing services at the level commensurate with the
amount of compensation received, and unpaid leaves of absence shall be
disregarded.

 

- 4 -



--------------------------------------------------------------------------------

  (c) For purposes of determining whether the Participant has separated from
service, all services provided for any Employer, or for any entity that is a
member of the Controlled Group, shall be taken into account, whether provided as
an employee or as a consultant or other independent contractor; provided that
the Participant shall not be considered to have not separated from service
solely by reason of service as a non-employee director of the Corporation or any
other such entity. Solely for purposes of this Section 2.22, the term
“Controlled Group” shall be modified by substituting “50 percent” for “80
percent” for all purposes of section 414(b) and (c) of the Code (and
Section 1563 to the extent incorporated therein).

 

  (d) A Participant who is employed by a Participating Employer, and continues
to be employed by the Participating Employer following a stock sale, spin-off,
or other transaction that causes the Participant’s employer to cease to be a
member of the Controlled Group, shall not be considered to have incurred a
Termination of Employment as a result of such transaction. A Participant who
ceases to be employed by the Corporation or any member of the Controlled Group
as a result of a sale of substantially all of the assets constituting a
division, facility, or separate line of business, shall be considered to have
incurred a Termination of Employment unless the Corporation (or Participating
Employer selling such assets) and the purchaser agree in writing, not later than
the closing date of such transaction, that all Participants affected by such
transaction shall not be considered to have incurred a Termination of
Employment, and that the purchaser agrees to assume the obligation for payment
of the Benefits of all such Participants in accordance with the Plan.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION IN THE PLAN

3.1 Eligibility. No Employee who was not a Baxter Participant shall be eligible
to participate in the Plan, except that the Benefit Committee (or the person or
persons delegated such authority by the Benefit Committee), in its sole
discretion, may determine the individuals, if any, who shall be eligible for
Special Supplemental Benefits pursuant to Section 4.4.

3.2 No Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Corporation or any Participating Employer
nor any right or claim to any benefit under the Plan, unless such right or claim
has specifically accrued under the terms of the Plan.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV

AMOUNT AND PAYMENT OF PLAN BENEFITS

4.1 Plan Benefits. Eligible Participants under the Plan shall receive an Excess
Benefit, Pension Make-Whole Benefit or Special Supplemental Benefit, in the
amount and payable at the times set forth in the following provisions of this
Article 4. The amount of a Participant’s Excess Benefit and Pension Make-Whole
Benefit shall be calculated as if the Participant’s Qualified Benefit had
commenced as of the same date, and in the same form, as the Participant’s Excess
Benefit and Pension Make-Whole Benefit, regardless of when and in what form the
Qualified Benefit is paid, and no adjustment shall be made to the Excess Benefit
or Pension Make-Whole Benefit when the Qualified Benefit commences. To the
extent a Supplemental Benefit is defined in whole or part by reference to the
Qualified Benefit, the preceding sentence shall apply unless the terms of the
Supplemental Benefit clearly provide for a different method of calculation.

4.2 Excess Benefit. As of any date, an eligible Participant’s “Excess Benefit”
under the Plan shall be an amount equal to the Qualified Benefit the Participant
would be eligible for under the Pension Plan as of such date if such Qualified
Benefit were determined without regard to limitations of Section 415 and
Section 401(a)(17) of the Code, reduced by the Participant’s Qualified Benefit
as of such date. A Participant’s Excess Benefit, if any, shall be paid at the
time and in the form provided in Section 4.6.

4.3 Pension Make-Whole Benefit. As of any date, an eligible Participant’s
“Pension Make-Whole Benefit” under the Plan shall be an amount equal to:

 

  (a) the Qualified Benefit the Participant would be eligible for under the
Pension Plan as of such date if such Qualified Benefit were determined
(i) without exclusion of compensation deferred under the Deferred Compensation
Plan, and (ii) without regard to the limitations of Code Sections 415 and
401(a)(17),

reduced by

 

  (b) the sum of (i) the Participant’s actual Qualified Benefit under the
Pension Plan as of such date, and (ii) the amount of any Excess Benefit
determined under Section 4.2 without regard to such deferred compensation.

A Participant’s Pension Make-Whole Benefit, if any, shall be paid at the time
and in the form provided in Section 4.6.

4.4 Special Supplemental Benefits. The amount, if any, of a Participant’s
“Special Supplemental Benefit” shall be determined by the Benefit Committee,
shall be subject to such terms and conditions as the Benefit Committee may
establish, and shall be payable at the times and in the form determined by the
Benefit Committee. The time and form of payment of any Special Supplemental
Benefit shall be specified by the Benefit Committee at the time the Benefit
Committee establishes the Participant’s right to the Special Supplemental
Benefit. The Benefit Committee, in its sole discretion, may delegate its
authority under this Section 4.4 to any person or persons in connection with the
award of Special Supplemental Benefits to a particular

 

- 7 -



--------------------------------------------------------------------------------

Participant, a class of Participants, or all Participants. All rights to Special
Supplemental Benefits shall be set forth in writing, which writing may include
an employment contract or similar agreement, and a copy of all actions taken by
the Benefit Committee or its delegate with respect to Special Supplemental
Benefits under the Plan shall be sent to the Corporate Counsel in charge of the
Company’s employee benefit plans. Anything else contained herein to the contrary
notwithstanding, no person shall have any right to a Special Supplemental
Benefit in the absence of a written instrument setting forth the terms of such
Special Supplemental Benefit.

4.5 Actuarial Equivalence. To the extent applicable, the benefits payable to any
person under the Plan shall be determined by applying the appropriate interest
rate and other actuarial assumptions set forth in the Pension Plan.

4.6 Time and Form of Payment.

 

  (a) The Benefit of a Participant shall become payable upon the later of the
occurrence of the first day of the month following the Participant’s Termination
of Employment or, in the case of a Baxter Participant who was a participant in
the Baxter SERP prior to December 31, 2008, and elected a specified payment date
under the Baxter SERP, such elected date (in either case, the “Commencement
Date”). Such Benefit shall be paid in the following form:

 

  (i) If the actuarial present value of the Benefit as of the Commencement Date
does not exceed $50,000, the Benefit shall be paid in a lump sum equal to the
actuarial present value, which payment shall be in full satisfaction of the
Participant’s right to the Benefit. Such payment shall be made not later than 90
days following the Commencement Date, subject to paragraph (d). For purposes of
determining whether the present value of the Benefit exceeds $50,000, any
Special Supplemental Benefit shall be included if and only if the terms of the
agreement creating the Special Supplemental Benefit provided for the Special
Supplemental Benefit to be paid at the same time and in the same form as the
remainder of the Benefit not later the date the Participant first had a legally
binding right to the Special Supplemental Benefit, and in such event the Special
Supplemental Benefit shall be included notwithstanding any change in the terms
of the Special Supplemental Benefit after such date. If the preceding sentence
does not apply, the Special Supplemental Benefit shall not be included in
determining whether the present value exceeds $50,000, and the provisions of
this paragraph (a) shall be applied separately to the Special Supplemental
Benefit.

 

  (ii) If the actuarial present value of the Benefit exceeds $50,000 as of the
Commencement Date, Benefit shall be paid in a monthly life annuity of the type
set forth below. The first annuity payment shall be paid, subject to paragraph
(c), on the first day of the month following the first month beginning with
month that includes the Commencement Date in which the Participant’s has
accumulated at least 65 Points (the “Annuity Start Date.”)

 

- 8 -



--------------------------------------------------------------------------------

  (A) If the Participant’s Qualified Benefit commences as of or prior to the
Annuity Start Date, his Benefit shall be paid in the same form of annuity as the
Qualified Benefit.

 

  (B) If the Participant’s Qualified Benefit has not yet commenced by the
Annuity Start Date, and the Participant is not married on the Annuity Start
Date, his Benefit shall be paid in an annuity for the life of the Participant
with no survivor benefits.

 

  (C) If the Participant’s Qualified Benefit has not yet commenced by the
Annuity Start Date, and the Participant is married on Annuity Start Date, his
Benefit shall be paid in an annuity that pays an actuarially reduced benefit to
the Participant during the Participant’s life, and pays 50% of such annuity to
the Participant’s spouse for the balance of the spouse’s life if the spouse
survives the Participant. No adjustment to such annuity shall be made if the
Participant’s spouse predeceases the Participant or the Participant and this
spouse are divorced after the Annuity Start Date.

 

  (D) The Benefit Committee may permit a Participant to elect a different form
of annuity that is treated as a life annuity for purposes of Section 409A.
Anything else contained herein to the contrary notwithstanding, all forms of
life annuity shall be actuarially equivalent as defined in Section 409A, and any
procedures adopted by the Benefit Committee to permit Participant’s to elect
different forms of annuity shall comply with the requirements of Section 409A.

 

  (b) If a Participant’s Commencement Date is the first day of the month
following his Termination of Employment, and the Participant is a specified
employee as hereinafter defined on the Commencement Date, payment of his Benefit
shall be deferred until six months after his Termination of Employment, as
described below. If payment is to be made in a lump sum (based on actuarial
present value as of the Commencement Date), the lump sum shall be paid on the
first day of the seventh month following the month that includes the Termination
of Employment, and the amount shall be recalculated as of such date even if such
recalculated amount exceeds $50,000. If payment is to be made in an annuity, the
first annuity payment shall be paid on the later of the first day of the seventh
month following the month that includes the Termination of Employment or the
Annuity Start Date, but if such date is later than the Annuity Start Date the
annuity payments shall be calculated as of the Annuity Start Date, and the
Participant shall receive a supplemental payment, with or following the first
annuity payment, equal to the sum, without interest, of the annuity payments
that would have been paid prior to such date but for this paragraph (b). For
purposes of this paragraph (b), the term “specified employee” shall have the
same meaning as in the Deferred Compensation Plan.

 

- 9 -



--------------------------------------------------------------------------------

  (c) Anything else contained herein to the contrary notwithstanding, the
Benefit Committee at any time in its sole discretion may distribute to any
Participant the entire actuarial present value of his Benefit (including any
Special Supplemental Benefit) in a single lump sum in full satisfaction of his
rights under the Plan, provided that the entire interest of the Participant in
all other plans required to be aggregated with the Plan pursuant to Treas. Reg.
§1.409A-1(c)(2) is also distributed and that the total amount distributed does
not exceed the limit in effect under Section 402(g) of the Code at the time of
distribution.

4.7 Death Benefits.

 

  (a) If a Participant whose Benefit is payable in an annuity dies after the
Annuity Start Date, the only death benefit payable shall be the survivorship
benefit, if any, payable under the applicable form of annuity.

 

  (b) If a Participant whose Benefit is payable in a lump sum dies after his
Commencement Date but before actual payment of his Benefit (including but not
limited to a Participant whose benefit is deferred pursuant to Section 4.6(d)),
the lump sum payment shall be made to his Beneficiary as soon as practical, but
not more than 90 days after the date of his death.

 

  (c) If a Participant either dies prior to his Commencement Date, or after his
Commencement Date but prior to his Annuity Start Date if his Benefit is payable
as an annuity, and if his Beneficiary is entitled to a pre-retirement survivor
annuity under the Pension Plan (or would be entitled to a preretirement
survivorship benefit but for the fact that payment of his Qualified Benefit had
commenced at the time of his death), his Beneficiary shall be entitled to a
preretirement survivor benefit (the “Survivor Benefit”) under the terms of this
paragraph (c). The Survivor Benefit shall be paid on the first day of the first
month following the month that includes the Participant’s death in which the
Participant either had completed 65 Points, or would have completed 65 Points
had he not died. The Survivor Benefit shall be paid in a single lump sum equal
to the actuarial present value of the excess of (i) the amount of the
preretirement survivor annuity that would be paid to the Beneficiary under the
Pension Plan if the Participant’s Benefit were calculated with the adjustments
described in Sections 4.2 and 4.3 (and included the Special Supplemental
Benefit, if applicable), over (ii) the amount of pretirement survivor annuity
actually payable under the Pension Plan, in both cases calculated as if payment
of the preretirement survivor annuity under the Pension Plan commenced on the
date of payment of the Survivor Benefit.

 

  (d)

Notwithstanding the foregoing, if a Participant whose benefit is paid in the
form of an annuity and whose Benefit is deferred pursuant to Section 4.6(b) dies
after his Annuity Start Date but before the date to which payment of his benefit
is deferred, his Beneficiary shall not receive a Survivor Benefit under
paragraph (c), but shall instead receive whatever survivorship benefits are
provided by the Participant’s form of annuity, determined as if payment had
commenced on the

 

- 10 -



--------------------------------------------------------------------------------

  Annuity Start Date, and in addition shall receive a payment equal to the
annuity payments that would have been paid prior to the Participant’s death but
for the requirement of Section 4.6(b).

 

  (e) Except as otherwise provided in this Section 4.7, no person shall receive
any form of death or survivorship benefits following the death of a Participant,
whether before or after his Commencement Date.

4.8 Withholding Taxes. Benefits and payments under the Plan are subject to the
withholding of all applicable taxes. Notwithstanding any provision of the Plan
to the contrary, a Participant’s initial benefit payment under the Plan shall be
in an amount sufficient pay any remaining employment tax required to be withheld
with respect to Plan benefits. To the extent such amount is in excess of the
first distribution that would otherwise have been made based on the form of
benefit elected by the Participant, subsequent payments will not begin until the
aggregated payments that would have been made under the form of benefit elected
by the Participant exceed the amount of such initial distribution.

4.9 Compliance with Section 409A. Anything else in this Plan to the contrary
notwithstanding, the Plan is intended to comply in all regards with Section 409A
and shall be so construed and administered. Without limiting the generality of
the preceding sentence, (i) in no event shall any benefit under the Plan be paid
at any time other than under the terms of the Plan as in effect on the date on
which the Participant first acquires a legal right to such benefit (whether or
not vested), whether by amendment of the Plan, exercise of the Benefit
Committee’s discretion, or otherwise, except as permitted by Section 409A, and
(ii) in the event that the Benefit Committee, in its sole discretion, determines
that any time or form of payment provided for in the Plan, or the existence of a
right to elect a time or form of distribution (including without limitation the
payment of benefits in the same form elected by a Participant under the Pension
Plan), would cause the Plan to fail to meet the requirements of Section 409A, or
otherwise cause Participants to be subject to any adverse federal income tax
consequences, such provision shall to the maximum extent permitted by law be
deemed amended to the extent required to comply with Section 409A, or the Plan
shall be construed as if such provision were not included therein. The
restrictions of Section 409A shall apply to the entire benefit of a Participant
if any portion of the Participant’s benefit was accrued or vested on or after
January 1, 2005, but shall not apply to a Participant whose entire benefit under
the Baxter SERP was accrued and vested prior to such date, and who has accrued
no additional benefit under this Plan.

4.10 Correction of Errors. The Benefit Committee shall have the authority to
correct any error in the calculation of Benefits, regardless of the reason for
the error and regardless of whether payment of the Benefit has commenced. By his
participation in the Plan and acceptance of Benefits hereunder, each Participant
agrees that he will promptly repay to the Plan any Benefit or other payment that
exceeds the amount to which he was entitled under the Plan (an “excess
payment”), and will hold any excess payment, and any proceeds of any excess
payment, or property acquired with any excess payment, in trust for the benefit
of the Plan, which trust shall remain in effect, and shall continue to apply to
any excess payment, proceeds or other property even if transferred to a third
party, until the total amount of the excess payment has been repaid to the Plan.
The Benefit Committee may, on behalf of the Plan, commence an action to enforce
such trust, or take any other available action in law or equity, including
setting off any other amount owed to the Participant, to recover such excess
payment.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION

5.1 Benefit Committee. The Plan is administered by the Benefit Committee, which
is the “administrator” for purposes of Section 3(16)(A) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Prior to the
Spin-Off Date, the Administrative Committee of Baxter shall be the Benefit
Committee. Effective as of the Spin-Off Date, the Benefit Committee shall
consist of such persons as the Compensation Committee of the Corporation’s Board
of Directors (or such other committee or person as the Board of Directors may
designate) may appoint from time to time. Members of the Benefit Committee may
be Participants in the Plan.

5.2 Benefit Committee Powers. The Benefit Committee has such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers, rights and duties:

 

  (a) Interpretation of Plan. The Benefit Committee has the power, right and
duty to construe, interpret and enforce the Plan provisions and to determine all
questions arising under the Plan including, but not by way of limitation,
questions of Plan participation, eligibility for Plan benefits and the rights of
employees, Participants, Beneficiaries and other persons to benefits under the
Plan and to determine the amount, manner and time of payment of any benefits
hereunder;

 

  (b) Plan Procedures. The Benefit Committee has the power, right and duty to
adopt procedures, rules, regulations and forms to be followed by employees,
Participants, Beneficiaries and other persons or to be otherwise utilized in the
efficient administration of the Plan which may alter any procedural provision of
the Plan without the necessity of an amendment, and which procedures may provide
for any election or consent to be made, or any other action to be taken
(including without limitation filing claims and requesting review of denied
claims), by electronic mail, internet website, telephone or voice response
system or other electronic method to the extent permitted by applicable law;

 

  (c) Benefit Determinations. The Benefit Committee has the power, right and
duty to make determinations as to the rights of employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Committee; and

 

  (d) Allocation of Duties. The Benefit Committee is empowered to employ agents
(who may also be employees of Baxter) and to delegate to them any of the
administrative duties imposed upon the Benefit Committee or Baxter.

 

  (e)

Plan Amendments. The Benefit Committee has the power and right, at any time, to
amend or supplement the Plan. Notwithstanding the foregoing provisions of this
Section 5.2(e), no amendment of the Plan shall reduce the benefit to which a

 

- 12 -



--------------------------------------------------------------------------------

  Participant would be entitled if he had terminated employment immediately
prior to the adoption of the resolution amending the Plan; provided, however,
the Benefit Committee or Corporation, as applicable, may amend the Plan at any
time to take effect retroactively or otherwise, as deemed necessary or advisable
for purposes of conforming the Plan to any present or future law, regulations or
rulings relating to plans of this or a similar nature.

5.3 Effect of Benefit Committee Decisions. Any ruling, regulation, procedure or
decision of the Benefit Committee will be conclusive and binding upon all
persons affected by it. There will be no appeal from any ruling by the Benefit
Committee which is within its authority, except as provided in Section 5.4
below. When making a determination or a calculation, the Benefit Committee will
be entitled to rely on information supplied by any Employer, accountants and
other professionals including, but not by way of limitation, legal counsel for
Baxter or any Employer.

5.4 Claims Procedure. Each person entitled to benefits under the Plan (the
“Applicant”) must submit a written claim for benefits to the Benefit Committee.
Such claim shall be filed not more than one year after the Applicant knows, or
with the exercise of reasonable diligence would know, if the basis for the
claim. A formal claim shall not be required for the distribution of a
Participant’s Accounts in the ordinary course of business, but in any case a
claim that relates to a dispute over the amount of a distribution shall be filed
not more than one year after payment of the distribution commences. The Benefit
Committee may, in its sole discretion accept a claim that is filed late if it
determines that special circumstances warrant acceptance of the claim.

If a claim for benefits by the Applicant is denied, in whole or in part, the
Benefit Committee, or its delegate, shall furnish the Applicant within 90 days
after receipt of such claim, a written notice which specifies the reason for the
denial, refers to the pertinent provisions of the Plan on which the denial is
based, describes any additional material or information necessary for properly
completing the claim and explains why such material or information is necessary,
and explains the claim review procedures of this Section 5.4. Such notice will
further describe that the Applicant has a right to bring a civil action under
Section 502 of ERISA if his claim is denied after an appeal and review. The 90
day period may be extended by up to an additional 90 days if special
circumstances required, in which event the Applicant shall be notified in
writing by the end of the initial 90 day period of the reason for the extension
and an estimate of when the claim will be processed.

Any Applicant whose claim is denied under the provisions described above, or who
has not received from the Benefit Committee a response to his claim within the
time periods specified in the provisions described above may request a review of
the denied claim by written request to the Benefit Committee within 60 days
after receiving notice of the denial. If such a request is made, the Benefit
Committee shall make a full and fair review of the denial of the claim and shall
make a decision not later than 60 days after receipt of the request, unless
special circumstances (such as the need to hold a hearing) require an extension
of time, in which case a decision shall be made as soon as possible but not
later than 120 days after receipt of the request for review, and written notice
of the reason for the extension and an estimate of when the review will be
complete shall be given to the Applicant before the commencement of the
extension.

 

- 13 -



--------------------------------------------------------------------------------

The decision on review shall be in writing and shall include specific reasons
for the decision and specific references to the pertinent provisions of the Plan
on which the decision is based. Such notice will further describe that the
Applicant has a right to bring a civil action under Section 502 of ERISA.

No person entitled to benefits under the Plan shall have any right to seek
review of a denial of benefits, or to bring any action to enforce a claim for
benefits, in any court or administrative agency prior to his filing a claim for
benefits and exhausting all of his rights under this Section 5.4, or more than
180 days after he receives the Benefit Committee’s decision on review of the
denial of his claim. Although not required to do so, an Applicant, or his
representative, may choose to state the reason or reasons he believes he is
entitled to benefits, and may choose to submit written evidence, during the
initial claim process or review of claim denial process. However, failure to
state any such reason or submit such evidence during the initial claim process
or review of claim denial process, shall permanently bar the Applicant, and his
successors in interest, from raising such reason or submitting such evidence in
any forum at any later date. An Applicant whose claim is denied initially or on
review is entitled to receive, on request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to
such claim for benefits.

5.5 Action by Benefit Committee. Action by the Benefit Committee will be subject
to the following special rules:

 

  (a) Meetings and Documents. The Benefit Committee may act by meeting or by
document signed without meeting and documents may be signed through the use of a
single document or concurrent documents.

 

  (b) Action by Majority. The Benefit Committee will act by a majority decision
which action will be as effective as if such action had been taken by all
Benefit Committee members, provided that by majority action one or more Benefit
Committee members or other persons may be authorized to act with respect to
particular matters on behalf of all Benefit Committee members.

 

  (c) Resolving Deadlocks. If there is an equal division among the Benefit
Committee members with respect to any question a disinterested party may be
selected by a majority vote to decide the matter. Any decision by such
disinterested party will be binding.

5.6 Indemnity. To the extent permitted by applicable law and to the extent that
they are not indemnified or saved harmless under any liability insurance
contracts, any present or former Benefit Committee members, officers, or
directors of Baxter, the Employers or their subsidiaries or affiliates, if any,
will be indemnified and saved harmless by the Employers from and against any and
all liabilities or allegations of liability to which they may be subjected by
reason of any act done or omitted to be done in good faith in the administration
of the Plan, including all expenses reasonably incurred in their defense in the
event that Baxter fails to provide such defense after having been requested in
writing to do so.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment and Termination. As indicated in Section 5.2 above, the Benefit
Committee may, at any time, amend or supplement the Plan. The Board of Directors
of the Corporation may, at any time, terminate the Plan. Notwithstanding the
foregoing provisions of Sections 5.2 or 6.1, neither an amendment or termination
of the Plan shall reduce the benefit to which a Participant would be entitled if
he had terminated employment immediately prior to the adoption of the resolution
amending or terminating the Plan; provided, however, the Benefit Committee or
Corporation, as applicable, may amend or terminate the Plan at any time to take
effect retroactively or otherwise, as deemed necessary or advisable for purposes
of conforming the Plan to any present or future law, regulations or rulings
relating to plans of this or a similar nature. Upon termination of the Plan, all
benefits accrued through the date of termination shall be paid as provided
herein; provided that the Benefit Committee may, to the extent permitted under
Section 409A, provide for the payment of actuarially equivalent lump sums in
full satisfaction of some or all of the accrued benefits.

6.2 Successors and Assigns. The obligations of the Corporation and the
Participating Employers under the Plan shall be binding upon any assignee or
successor in interest thereto.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Unfunded Plan. This Plan is intended to be an unfunded retirement plan
maintained primarily to provide retirement benefits for a select group of
management or highly compensated employees. All credited amounts are unfunded,
general obligations of the appropriate Participating Employer. This Plan is not
intended to create an investment contract, but to provide retirement benefits to
eligible employees who participate in the Plan. Eligible employees are members
of a select group of management or are highly compensated employees, who, by
virtue of their position with a Participating Employer, are uniquely informed as
to such Participating Employer’s operations and have the ability to affect
materially Participating Employer’s profitability and operations.

7.2 Unsecured General Creditor. In the event of a Participating Employer’s
insolvency, Participants and their Beneficiaries, heirs, successors and assigns
will have no legal or equitable rights, interest or claims in any property or
assets of such Participating Employer, nor will they be Beneficiaries of, or
have any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by such
Participating Employer (the “Policies”) greater than those of any other
unsecured general creditors. In that event, any and all of the Participating
Employer’s assets and Policies will be, and remain, the general, unpledged,
unrestricted assets of Participating Employer. Participating Employer’s
obligation under the Plan will be merely that of an unfunded and unsecured
promise of Participating Employer to pay money in the future.

7.3 Nonassignability. Neither a Participant nor any other person will have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and nontransferable.
No part of the amounts payable will, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

7.4 Not a Contract of Employment. The terms and conditions of this Plan will not
be deemed to constitute a contract of employment between a Participant and such
Participant’s Participating Employer, and neither the Participant nor the
Participant’s beneficiary will have any rights against such Participant’s
Participating Employer except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan is deemed to give a Participant the right to be
retained in the service of his or her Participating Employer or to interfere
with the right of such Participating Employer to discipline or discharge him or
her at any time.

7.5 Protective Provisions. A Participant will cooperate with the Corporation by
furnishing any and all information requested by the Corporation, in order to
facilitate the payment of benefits hereunder.

 

- 16 -



--------------------------------------------------------------------------------

7.6 Governing Law. The provisions of this Plan will be construed and interpreted
according to the laws of the State of Illinois, to the extent not preempted by
ERISA.

7.7 Severability. In the event any provision of the Plan is held invalid or
illegal for any reason, any illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Corporation
will have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan, including, but
not by way of limitation, the opportunity to construe and enforce the Plan as if
such illegal and invalid provision had never been inserted herein.

7.8 Notice. Any notice or filing required or permitted to be given to the
Corporation or the Benefit Committee under the Plan will be sufficient if in
writing and hand delivered, or sent by registered or certified mail to any
member of the Benefit Committee, or to the Corporation’s Chief Financial Officer
and, if mailed, will be addressed to the principal executive offices of the
Corporation. Notice to a Participant or beneficiary may be hand delivered or
mailed to the Participant or beneficiary at his or her most recent address as
listed in the employment records of the Corporation. Notices will be deemed
given as of the date of delivery or mailing or, if delivery is made by certified
or registered mail, as of the date shown on the receipt for registration or
certification. Any person entitled to notice hereunder may waive such notice.

7.9 Successors. The obligations of the Corporation and the Participating
Employers under the Plan shall be binding upon any assignee or successor in
interest thereto. The provisions of this Plan will bind and inure to the benefit
of the Corporation and the Participating Employers, the Participants and
Beneficiaries, and their respective successors, heirs and assigns. The term
successors as used herein will include any corporate or other business entity,
which, whether by merger, consolidation, purchase or otherwise acquires all or
substantially all of the business and assets of the Corporation, and successors
of any such corporation or other business entity.

7.10 Action by Corporation. Except as otherwise provided herein, any action
required of or permitted by the Corporation under the Plan will be by resolution
of the Compensation Committee or any person or persons authorized by resolution
of the Compensation Committee.

7.11 Effect on Benefit Plans. Amounts paid under this Plan, will not by
operation of this Plan be considered to be compensation for the purposes of any
benefit plan maintained by any Participating Employer. The treatment of such
amounts under other employee benefit plans will be determined pursuant to the
provisions of such plans.

7.12 Participant Litigation. In any action or proceeding regarding the Plan,
employees or former employees of the Corporation or a Participating Employer,
Participants, Beneficiaries or any other persons having or claiming to have an
interest in this Plan will not be necessary parties and will not be entitled to
any notice or process. Any final judgment which is not appealed or appealable
and may be entered in any such action or proceeding will be binding and
conclusive on the parties hereto and all persons having or claiming to have any
interest in

 

- 17 -



--------------------------------------------------------------------------------

this Plan. To the extent permitted by law, if a legal action is begun against
the Corporation, a Participating Employer, the Benefit Committee, or any member
of the Benefit Committee by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to such person
of defending the action will be charged to the amounts, if any, which were
involved in the action or were payable to the Participant or other person
concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of the Corporation, each
Participating Employer, the Benefit Committee and each member thereof, and their
respective agents from any and all liability and obligation not involving
willful misconduct or gross neglect.

*        *        *

IN WITNESS WHEREOF, the undersigned has caused this Plan to be executed this
29th day of June, 2015.

 

BAXALTA INCORPORATED BENEFIT COMMITTEE By:

/s/ Salvatore Dadouche

Salvatore Dadouche Benefit Committee Member

 

- 18 -